ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-316, concluding that HERBERT J. TAN of FORT LEE, who was admitted to the bar of this State in 1998, and who has been temporarily suspended from the practice of law since November 20, 2013, should be reprimanded for violating RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), and good cause appearing;
It is ORDERED that HERBERT J. TAN is hereby reprimanded; and it is further
ORDERED that the temporary suspension of respondent, entered by Order of this Court filed November 20, 2013, shall continue pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.